KRUCKER, Chief Judge.
An information was filed in the Superior Court of Pima County, Arizona, on July 1, 1965, charging appellant, also referred to as the defendant, James Nelson Parham, with the crime of burglary, first degree, under the provisions of A.R.S. § 13-302. Defendant was represented by counsel at all times and at a jury trial commencing August 23, 1965, the defendant changed his plea to guilty and was, on May 13, 1966, sentenced to a term in the Arizona State Prison for not less than ten nor more than twelve years. From this sentence and an order denying a new trial, defendant appeals.
Court-appointed counsel, who was not the counsel for the defendant in the trial, has filed an affidavit in this Court stating that he has examined the entire record, that he has interviewed the witnesses and the attorney who represented the defendant at the trial, that the transcript discloses no irregularities, and he can find no error on the part of the trial court.
Counsel further states that the sentence, being within the limits prescribed by law, and trial counsel having been successful in securing the dismissal of numerous other charges against the defendant, he can find no reason for reversal.
We have examined the entire record for fundamental error, as required by the mandate of A.R.S. § 13-1715, subsec. B; and in accordance with the numerous cases applying the doctrine that the appellate court must do this, and being unable to find any error or prejudice; and further finding that under the circumstances the sentence was not excessive or unreasonable, we must affirm the judgment of the lower court. State v. Burrell, 96 Ariz. 233, 393 P.2d 921 (1964) ; State v. Denmon, 3 Ariz. App. 217, 413 P.2d 276 (1966); State v. White, 2 Ariz.App. 455, 409 P.2d 739 (1966).
The judgment of the lower court is affirmed.
HATHAWAY and MOLLOY, JJ., concur. . .